Citation Nr: 0810522	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  04-43 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for headaches, 
including as secondary to service-connected residuals, 
cerebrospinal meningitis, manifested by nervousness.

2.  Entitlement to service connection for neck pain, 
including as secondary to service-connected residuals, 
cerebrospinal meningitis, manifested by nervousness.

3.  Entitlement to service connection for a nervous stomach, 
including as secondary to service-connected residuals, 
cerebrospinal meningitis, manifested by nervousness.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from October 1944 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, that denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The veteran had headaches in service.  He claims that he has 
headaches, neck pain, and nervous stomach secondary to his 
service-connected residuals of cerebrospinal meningitis.  A 
VA examiner in March 2004 found that the veteran had tension 
headaches, but did not render an opinion as to the etiology 
of the headaches.  The examiner also stated that the veteran 
had neck pain probably from arthritis and a nervous stomach 
apparently due to gastroesophageal reflux disease (GERD) and 
that hence, they "are as likely as not to be unrelated to 
the meningitis."  The phrasing of this opinion is 
inadequate, as it does not answer the question as to whether 
arthritis of the neck and GERD are related to the service-
connected meningitis.  Another examination should be 
conducted, as indicated below.  38 C.F.R. § 3.159 (2007).  
Also, since the veteran has not been given the notice 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
such notice should be provided on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with the notice 
required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Thereafter, schedule the veteran 
for an appropriate VA examination(s).  
Provide the examiner(s) with the claims 
file.  All necessary special studies or 
tests are to be accomplished.  The 
examiner(s) is to review the claims 
folder, including the service medical 
records, and all post-service records.  

The examiner(s) must express an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that any current headache 
disorder, cervical spine disorder 
(i.e., arthritis), and/or 
gastrointestinal disorder (i.e., GERD) 
had its onset during active service or 
is related to any in-service disease or 
injury.  

If not, the examiner(s) must express an 
opinion as to whether it is at least as 
likely as not that any current headache 
disorder, cervical spine disorder 
(i.e., arthritis), and/or 
gastrointestinal disorder (i.e., GERD) 
was either (a) caused by, or (b) 
aggravated by the veteran's service-
connected residuals, meningitis 
manifested by nervousness.    

The examiner(s) must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Finally, readjudicate the veteran's 
claims.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


